DISSENT
ANDREWS,
Territorial Court Judge, dissenting.
The main issue before us is the extent to which the phrase, "by leave of court", in Rule 48(a) limits the prosecutor's previously *190enjoyed absolute power to dismiss an information or complaint. United States v. Cowan, 524 F.2d 504, 506 (5th Cir. 1975), cert. denied, 425 U.S. 971 (1976). The Supreme Court has stated that the phrase vests some discretion in trial courts when ruling on motions to dismiss, but has yet to delineate the circumstances under which it may be properly exercised. Rinaldi v. United States, 434 U.S. 22, 29 n.15, 54 L. Ed. 2d 207, 98 S. Ct. 81 (1977). The Court nevertheless has acknowledged the existence, within the circuits, of the discretion to deny the motion even where the defendant consents. Id. (stating that the Rule has been held to permit denial of a motion to dismiss, consented to by the defendant, "if the motion is prompted by considerations clearly contrary to the public interest".) In determining the extent of the court's discretion, the majority relies almost exclusively on decisions of the Fifth Circuit. Other circuits have issued slightly varying decisions and there is no controlling decision on the issue in this jurisdiction or in the Third Circuit. I write separately in light of my disagreement with the majority's interpretation of the law governing Rule 48(a) and their application of the law governing the issuance of mandamus.
In my view, the absence of controlling precedent alone strongly suggests that the petitioner's right to relief is not "clear and indisputable". Mallard v. United States District Court, 490 U.S. 296, 309, 104 L. Ed. 2d 318, 109 S. Ct. 1814 (1989); Will v. Calvert Fire Insurance Company, 437 U.S. 655, 666, 57 L. Ed. 2d 504, 98 S. Ct. 2552 (1978). Further, it is well established within the circuits, that a trial court has the discretion and duty to deny a motion to dismiss where it is motivated by bad faith or where dismissal is contrary to the public interest. See United States v. Smith, 55 F.3d 157, 159 (4th Cir. 1995) (stating that although trial court's discretion when considering motion to dismiss is limited, it may deny it where bad faith or disservice to the public interest is found); United States v. Hayden, 860 F.2d 1483, 1487 (9th Cir. 1988) (stating that "Rule 48(a) empowers the district court to exercise its discretion in denying the motion when it specifically determines that the government is operating in bad faith.); United States v. Welborn, 849 F.2d 980, 983 n. 2 (5th Cir. 1988) (citing United States v. Hamm, 659 F.2d 624, 629 (5th Cir. 1981) (stating that "even when the defendant consents to the motion to dismiss, the trial court, in extremely limited circum*191stances in extraordinary cases, may deny the motion when the prosecutor's actions clearly indicate a 'betrayal of the public interest.'")); United States v. Strayer, 846 F.2d 1262, 1265 (10th Cir. 1988) (stating that "the rule is also intended to allow courts to consider public interest, fair administration of criminal justice and preservation of judicial integrity when evaluating motions to dismiss). Clearly then, courts are not a mere "rubber stamp" to a prosecutor's motion to dismiss. United States v. Ammidown, 162 U.S. App. D.C. 28, 497 F.2d 615, 622 (D.C. Cir. 1973). In light of the circuits' affirmation of the court's discretionary power, I would find that the nominal respondent possessed the jurisdiction and power to deny the government's motion to dismiss if she found that it was motivated by bad faith or was contrary to the public interest.
In determining whether motions to dismiss are motivated by bad faith or is contrary to the public interest, the Tenth Circuit has held that the court "must be informed of the prosecutor's reasons for dismissing the indictment and the factual basis for the prosecutor's decision." Strayer, 846 F.2d at 1266. Vague or conclusory reasons will not suffice. Id. at 1266. As the District of Columbia Circuit stated:
. . . the court will not be content with a mere conclusory statement by the prosecutor that dismissal is in the public interest, but will require a statement of reasons and underlying factual basis. . . The rule contemplates exposure of the reasons for dismissal 'in order to prevent abuse of the uncontrolled power of dismissal previously enjoyed by prosecutors,' and in pursuance of this purpose 'to gain the Court's favorable discretion, it should be satisfied that the reasons advanced for dismissal are substantial.'
Ammidown, 497 at 620 (emphasis supplied). Similarly, the Fifth Circuit has expressed its agreement that "the prosecutor usually should supply more than 'a mere conclusory interest.'" Hamm, 659 F.2d at 631 n.23. Additionally, at least one federal court has held that
Ultimately, it is for the court in either granting or denying leave to file the dismissal, to agree or disagree with the *192conclusion of the Attorney General or the United States Attorney that the dismissal is 'in the interest of justice.'"
United States v. Abreu, 747 F. Supp. 493, 503 (N.D.Ind. 1990) (citations omitted).
In the case subjudice, the government submitted a factual basis in support of its motion to dismiss. In sum, it asserted that the minor victim had recanted his original statements, that a defense witness verified the "new version", and that consequently the government could not meet its burden. The nominal respondent, having been privy to "contrary factual information", ordered the production of additional factual information. This contrary factual information, I find, was given insufficient attention by the majority. Specifically, the nominal respondent was previously presented with the following information:
1) The petitioner's wife told the police upon arrival at the crime scene, that he had assaulted the minor victim, that the situation with the petitioner is ongoing whenever the petitioner is intoxicated, that the petitioner had assaulted her in the past, had threatened to harm her, and to kill the minor and her if she ever reported him to the police;
2) Immediately after the incident, the minor victim was bleeding from his face, sustained several abrasions to his cheek, neck, and chin, and was treated at the hospital;
3) The minor victim stated that he had a verbal altercation with the petitioner who subsequently punched him in the face; and
4) As a consequence of the alleged threat by the petitioner, the minor victim and the petitioner's wife were housed by victim advocates at a location unknown to the petitioner.
Government's Motion to Dismiss dated 8/2/95, Exhibit No. 4 (Probable Cause Fact Sheet); Nominal Respondent's Order dated 7/26/95, Page 2. In an attempt to carry out her duty to assure that the motion was "not 'contrary to the public interest' and that the motion is made in 'good faith'", the nominal respondent ordered the production of additional supporting material. Nominal Respondent's Order dated July 26, 1995 (Exhibit 3 of Government's *193Motion to Dismiss). It was reasonable under these circumstances, pursuant to the court's discretionary power in ruling on motions to dismiss, to require additional information. The nominal respondent clearly was concerned that the victim's new version may have been influenced by the petitioner, in light of the allegation that he had threatened the victim's life in the event he went to the police.1 What this Court would have done is of no moment, for it is not our function to "actually control the decision of the trial court." Platt v. Minnesota Mining and Manufacturing Company, 376 U.S. 240, 245, 11 L. Ed. 2d 674, 84 S. Ct. 769 (1964) (quoting Bankers Life & Casualty Co. v. Holland, 346 U.S. 379, 383, 98 L. Ed. 106, 74 S. Ct. 145 (1953)). The initial question is whether, under these circumstances, the nominal respondent's Order can be labeled, a "clear error of law or an abuse of discretion". I think not.
Even if the nominal respondent committed clear error or abused her discretion, this still would not be enough to warrant mandamus. Trial courts have the power to enter erroneous orders.2 Will v. United States, 389 U.S. 90, 98 n.6, 19 L. Ed. 2d 305, 88 S. Ct. 269 (1967). Only where the court's conduct amounts to a judicial usurpation of power such that it acts without its prescribed jurisdiction is. mandamus warranted. See Roche v. Evaporated Milk Association, 319 U.S. 21, 27, 87 L. Ed. 1185, 63 S. Ct. 938 (1943) (refusing to issue mandamus and stating that "district court has acted within its jurisdiction and has rendered a decision which, even if erroneous, involved no abuse of judicial power); Commu*194nication Workers v. American Telephone and Telegraph Company, 932 F.2d 199, 210 (3d Cir. 1991) (refusing to issue mandamus upon finding that any error by district court did not to rise to usurpation of judicial power). Here, the nominal respondent has not even ruled on the motion to dismiss. Her request for further information was within her prescribed jurisdiction, and did not amount to a usurpation of judicial power.
The writ should be denied here also because other adequate alternative means of relief exists. Mallard, 490 U.S. at 309; United States v. Wexler, 31 F.3d 117, 128 (3d Cir. 1994), cert. denied, 131 L. Ed. 2d 133, 115 S. Ct. 1251 (1995). The petitioner need not engage in piecemeal appellate litigation. He could move the trial court to issue an order to show cause against the government for failure to comply with the nominal respondent's July 26th Order. That failure to comply, incidently, is the real cause for the delay in this matter. Alternatively, the petitioner could himself urge or even assist the government in producing the required information. Upon receipt of the requested information, the Court may decide to grant the motion, thus putting this entire matter to rest. Should the motion be denied, which it has not been, the petitioner may request certification for an interlocutory appeal pursuant to Fed. R. App. P. 5. If granted, he would then obtain review without need to petition us for an extraordinary writ. In the event that permission to appeal is denied, the government may reconsider and decide to prosecute after having evaluated the court's reasons for denial. If the government refuses to prosecute, the petitioner would then have a stronger basis to allege the absence of alternative relief. We do not know what will happen and it is not for us to predict the course of events. What we do know is that several possibilities exist. These should first be explored before invoking this Court's power to issue extraordinary relief. See Rapp v. Van Dusen, 350 F.2d 806, 813 (3d Cir. 1965) (stating that "petitions for the writ should allege that an unsuccessful request was made for certification under § 1292(b) [i.e., Fed. R. App. P. 5], or why such an application was inappropriate in the circumstances".) The petition is thus premature.
We must remain ever cognizant of the fact that the remedy of mandamus against a judge is a drastic and extraordinary one. It's *195use is discouraged because it has the unfortunate consequence of making the judge a litigant and results in piecemeal appellate litigation. Mallard, 490 U.S. at 309; Ex Parte Fahey, 332 U.S. 258, 259, 91 L. Ed. 2041, 67 S. Ct. 1558 (1947). As such the remedy is "reserved for really extraordinary causes". Ex Parte Fahey, 332 U.S. at 259 (emphasis supplied). In this case: 1) there is no controlling decision on the key issue in this jurisdiction; 2) courts have the jurisdiction and power to deny motions to dismiss where it is not made in good faith or is contrary to public interest; 3) there exists sufficient cause for concern that the motion may be contrary to the public interest; 4) The nominal respondent has yet to rule on the motion; and 5) adequate means of alternative adequate relief exists. For these reasons, I conclude that the petitioner has not met his burden of establishing that his right to relief is clear and indisputable, and would deny the writ. Accordingly, I respectfully dissent.
Dated this 13th day of June, 1996.
ORDER OF THE COURT
AND NOW, this 13th day of June, 1996, having considered the submissions of the parties; and for the reasons set forth in the Court's accompanying Memorandum of even date;
IT IS ORDERED AND ADJUDGED that Kim Dawsey's petition for writ of mandamus is GRANTED and the matter is REMANDED to the Territorial Court with directions to enter an order dismissing this prosecution with prejudice.

 Further, the affidavit submitted by the government failed to explain what the "new version" was. That information although not generally presented with motions to dismiss became significant and necessary in this case, since the court was privy to substantial evidence of the petitioner's guilt.


 As the Supreme Court warned,
Neither "jurisdiction" nor "power" can be said to "run the gauntlet of reversible errors." [citations omitted]. Coruts faced with petitions for tire peremptory writs must be careful lest they suffer themselves to be misled by labels such as "abuse of discretion" and "want of power" into interlocutory review of nonappealable orders on the mere ground that they may be erroneous. "Certainly Congress knew that some interlocutory orders might be erroneous when it chose to make them nonreviewable."
Will v. United States, 389 U.S. 90, 98 n.6, 19 L. Ed. 2d 305, 88 S. Ct. 269 (1967) (citing De Beers Consol. Mines, Ltd. v. United States, 325 U.S. 212, 226, 89 L. Ed. 1566, 65 S. Ct. 1130 (1945); Will v. Calvert Fire Insurance Company, 437 U.S. 655, 666 n.7, 57 L. Ed. 2d 504, 98 S. Ct. 2552 (1978).